Citation Nr: 1632469	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-32 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for vocal cord dysfunction with hoarseness.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability, to include renal insufficiency and gout, due to Department of Veterans Affairs prescribed medication.

3.  Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on complete organic aphonia.

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU), prior to October 2, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1974 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran and his wife testified before a Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing).  A transcript of that hearing is of record.

The case was previously before the Board in December 2011, at which time it was remanded for further evidentiary development.  In July 2013, the case was returned to the Board, at which time, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert regarding the renal insufficiency claim.  That VHA opinion was received in December 2013.  Subsequently, in August 2014, the Board requested clarification of the December 2013 VHA opinion.  Later that month, an addendum VHA opinion was received.  


In February 2015, the Veteran was notified that the VLJ who presided over that his 2011 hearing, and who authored the December 2011 Board decision and the July 2013 VHA opinion request, was no longer employed by the Board.  Accordingly, the Veteran offered testimony concerning the above-listed issues at a Central Office hearing before the undersigned VLJ in December 2015.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.700(a), 20.704, 20.707 (2015). 

The issue of entitlement to special monthly compensation (SMC) at the (k) rate under 38 U.S.C. § 1114 based on complete organic aphonia has been raised by the record.  See 38 U.S.C. § 1114(k); see also 38 C.F.R. § 3.350(a)(6) ("Complete organic aphonia will be held to exist where there is a disability of the organs of speech which constantly precludes communication by speech.").  See, too, June 2013 Informal Hearing Presentation (explicitly requesting consideration of SMC at the (k) rate based on the Veteran's "chronic/recurrent flares [of vocal cord dysfunction] that . . . result in an inability to verbally communicate effectively"); December 2015 Board Hearing Transcript (again raising the issue of entitlement to SMC(k)).  In this regard, the issue of entitlement to SMC is part and parcel of the evaluation of his service-connected vocal cord dysfunction, and thus is under the Board's jurisdiction.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC  is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim."); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.

The Board also notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the RO granted a TDIU effective as of October 2, 2013, the first date that the Veteran met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a); but see 38 C.F.R. § 4.16(b) (providing for a TDIU on an extraschedular basis).  However, the evidence of record reflects that the Veteran has not worked since 2006, and the Veteran testified at his December 2015 Board hearing that he that he was forced to stop working at least partially as a result of his of his service-connected vocal cord dysfunction.  See 38 C.F.R. § 4.16.  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected vocal cord dysfunction, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU prior to October 2, 2013 has been raised as part and parcel of his original claim for a higher initial rating for the vocal cord dysfunction, and as such, the issues are as stated on the cover page.

Finally, the Board notes that a portion of the Veteran's records are being maintained electronically using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Initially, the Board notes that the Veteran asserts that the symptoms associated with his service-connected vocal cord dysfunction with hoarseness have worsened since the last VA throat examination, performed in June 2012.  See December 2015 Board Hearing Testimony.  Specifically, he asserts that he has increased periods of inability to speak, rattling and hoarseness.  See id.  Accordingly, given that more than four years have passed since his last examination, and consideration his statements regarding an increase in severity of his vocal symptoms, a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected vocal cord dysfunction.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

As concerning his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residual disability, to include renal insufficiency and gout, due to VA prescribed medication, the Board finds that the December 2013 VHA medical expert opinion and the August 2014 addendum are inadequate, and thus further examination and medical comment are required before the claim can be decided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this regard, in order to warrant compensation under 38 U.S.C.A. § 1151, the Appellant must demonstrate that the VA treatment in question caused an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, that the proximate cause of the additional disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Here, the Veteran asserts that he developed renal insufficiency and gout as a result of medications (including Diltiazem and Lisinopril) prescribed by VA to treat his hypertension.  As discussed above, in order to assist in determining the etiology of the Veteran's diagnosed renal insufficiency and gout, the Board requested an advisory medical opinion from a VHA nephrologist.  See July 2013 VHA Opinion Request.  See also 38 C.F.R. § 20.901 (2015).  In response to this request, a VA nephrologist reviewed the Veteran's claims file and was "unable to identify any clinical or laboratory evidence that any specific medication used to treat [the Veteran's] hypertension directly caused chronic kidney disease."  See December 2013 VHA Opinion.  Rather, he "agree[d] with the [VA] Nephrology consultants [who found] that the most likely etiology for [the Veteran's] chronic kidney disease is hypertensive nephrosclerosis."  He further emphasized that the Veteran "has had very difficult to control hypertension chronically requiring multiple medications," and that "the severity of [the Veteran's] hypertension definitely places him at higher risk for stroke, renal failure, [and] congestive heart failure if left inadequately treated."  

Furthermore, in an August 2014 addendum, the examining VHA physician indicated that the diuretic therapy prescribed to treat the Veteran's hypertension likely contributed to his development of his current gout.  However, in so finding, the VA clinician noted that the VA prescribed diuretics were not "the [Veteran's] only risk factor for development of gout"; other risk factors manifested by the Veteran included "male gender, obesity, hypertension, [and] chronic kidney disease."  Furthermore, the VA nephrologist stated that he "d[id] not believe there was any carelessness, negligence, lack of skill, or error in judgment involved with prescribing diuretics in this patient" because "it would likely have been impossible to achieve adequate control of his blood pressure and his symptoms without the use of diuretic therapy."  The examiner also determined that the development of gout following diuretic therapy was not an event not reasonable foreseeable, given the Veteran's multiple risk factors.  See August 2014 VHA Addendum Opinion.  

The December 2013 VHA opinion and the August 2014 addendum are insufficient to decide the claim.  Specifically, the VHA examiner failed to discuss the Veteran's pertinent medical history and failed to address the specific medications prescribed for the treatment of his hypertension.  Moreover, neither the VHA opinion nor the addendum report mention the names of the particular prescriptions at issue or discuss any possible contraindications, side effects, or negative drug interactions.  See July 2013 VHA Opinion Request (discussing the Veteran's contentions and directing that the VHA expert explicitly address the Veteran's prescribed Diltiazem and Lisinopril).  Further, the VHA examiner failed to address whether any medications prescribed for the treatment of the Veteran's hypertension could accelerate his chronic kidney problems beyond the normal progression for renal insufficiency due to hypertension, despite medical evidence in his VA treatment records finding that his medications "may be exacerbating his [kidney condition]."  See, e.g., November 2006 VA Emergency Department Note (noting that his primary care provider should "[c]onsider adjustment of BP meds" due to the potential side effects of his hypertension medications).  


Accordingly, as the December 2013 VHA opinion and the August 2014 addendum are inadequate, a new examination and opinion are warranted to assist in determining the nature and etiology of the claimed kidney disorder, particularly in terms of its posited relationship with VA prescribed medications, including Diltiazem and Lisinopril.  

Additionally, as noted in the introduction above, a request for a TDIU was raised during the appeal of the increased rating for his vocal cord dysfunction, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, during his December 2015 Board hearing, the Veteran testified that his vocal cord disability contributed to his continued unemployment.  This assertion reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

As noted, in February 2016, the RO granted a TDIU effective as of to October 2, 2013, the first date that the Veteran met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (providing that a schedular TDIU may be assigned where the is only one service-connected disability rated as 60 percent or more disabling, or where there are two or more disabilities with at least one disability rated at 40 percent or more disabling and sufficient additional service-connected disability to bring the combined rating to 70 percent or more).  Despite this, it is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the period prior to October 2, 2013, until the claim for a higher initial rating for his vocal cord dysfunction has been adjudicated.  Accordingly, because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claim that is remanded herein since any potential grant of the remanded issues could result in a higher overall disability rating, it is inextricably intertwined with the increased initial rating claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, a remand of this issue is also necessary.  

Furthermore, if, after adjudication of the additional claims remanded herein, the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the period prior to October 2, 2013, the AOJ should consider whether referral for extraschedular consideration is warranted.

Entitlement to SMC is also an ancillary benefit within the scope of the increased rating issue on appeal.  See 38 C.F.R. § 3.155(d)(2) (2015); Akles, 1 Vet. App. at 121 (observing that entitlement to SMC  is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available).  This issue has not yet been adjudicated by the AOJ in connection with this appeal.  Accordingly, it is remanded for appropriate development and consideration by the AOJ in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board emphasizes that, as with entitlement to TDIU, there is no need for the Veteran to separately perfect an appeal of this issue, as it is part and parcel of his increased rating claims and thus currently under the jurisdiction of the Board. 

Finally, any additional outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all appropriate notification and development actions concerning the issues of (i) entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on complete organic aphonia with constant inability to communicate by speech; and (ii) entitlement to a TDIU prior to October 2, 2013.

2.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.


3.  Upon receipt of all additional records, schedule the Veteran for appropriate VA examination, to be conducted, if possible, by an otolaryngologist, to determine the current nature and level of severity of his service-connected vocal cord dysfunction with hoarseness.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptoms, as well as a detailed description of any functional and/or occupational impairment.  

The examiner must specifically address the Veteran's reports of intermittent inability to communicate and must include findings concerning the presence or absence of aphonia, whether complete or incomplete.  See 38 C.F.R. § 4.97, DCs 6516, 6519 (2015).  See also 38 U.S.C. § 1114(k) (concerning special monthly compensation for aphonia); 38 C.F.R. § 3.350(a)(6) (noting that "[c]omplete organic aphonia will be held to exist where there is a disability of the organs of speech which constantly precludes communication by speech.").

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and functional impairment, including those given under oath at the December 2015 Travel Board hearing, must be considered and addressed in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a nephrologist, to determine whether he has any additional disability of the kidneys as the result of VA prescribed medication, and whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or, whether such disability was the result of an event not reasonably foreseeable.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner should elicit a full history from the Veteran.  All necessary diagnostic testing and evaluation should be performed (i.e. blood testing, magnetic resonance imaging (MRI), computed tomography (CT) scan, ultrasound,  etc.) and all clinical findings should be reported in detail.  

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must diagnose and describe all current disorders affecting the Veteran's kidneys.  

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. chronic kidney disease, renal insufficiency, renal cysts, gout, etc.) the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any current kidney condition was either caused or accelerated beyond its natural progression by any VA prescribed medication, including, but not limited to the repeated use of Diltiazem and Lisinopril.

If it is at least as likely as not that the Veteran incurred additional disability as a result of any VA prescribed medication (including Diltiazem and Lisinopril), the VA examiner should also opine, in regard to each disability identified, as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The examiner is advised that, whether the proximate (i.e. direct) cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, in providing these opinions, the examiner is specifically asked to review the Veteran's prescription history, in particular with regard to the dosages and length of treatment of Diltiazem and Lisinopril, and discuss any possible contraindications, side effects, or negative drug interaction  

Further, the examiner is asked to consider and address the following:

*  VA prescription histories reflecting that the Veteran was first prescribed Diltiazem for hypertension in October 1996, and continued taking Diltiazem at varying doses until at least January 2009;

*  VA prescription histories reflecting that the Veteran was first prescribed Lisinopril for hypertension in September 2001, and continued taking Lisinopril until March 2002;

*  VA treatment records reflecting ongoing treatment for renal insufficiency (with signs beginning in 1998) and gout (which was first diagnosed in November 2006);


*  The February 2002 VA treatment record reflecting the Veteran's report that a doctor at the Medical University of South Carolina (MUSC) had told him that he had to stop taking antihypertensive hydrochlorothiazide (HCTZ) medication due to the effects on his kidney;

*  The November 2006 VA treatment record reflecting that his primary care physician should consider adjusting his hypertension medications because his medications may be exacerbating his kidney problems; 

*  The May 2007 VA treatment record noting that the etiology of the Veteran's chronic kidney disease was not apparent, but was not likely hypertension because of preserved renal size;

*  The August 2008 VA endocrine examination reflecting the VA examiner's opinion that that it was more likely than not that the Veteran's renal insufficiency  was a problem caused by his hypertension rather than by a specific medication used to treat the hypertension;

*  The November 2009 VA treatment record reflecting the VA pharmacist's determination that the Veteran most likely would need to discontinue antihypertensive thiazide medication in the future, noting an increase in gout flares;

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and including reference to the lay or medical evidence of record, as well as any medical principles or authority, relied upon in forming the opinion.  Additionally, the e

5. Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal, to include initial adjudication of the issues of entitlement to SMC at the (k) rate based on complete organic aphonia and entitlement to a TDIU prior to October 2, 2013.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


